Title: To James Madison from William C. C. Claiborne, 31 [sic] June 1802 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


31 [sic] June 1802, “Near Natchez.” Acknowledges JM’s letter of 11 May enclosing the opinion of the attorney general. Observes that the Spanish governor was “extremely liberal in his donations, after the promulgation of the treaty between the United States, and Spain. And there is no doubt but many tracts of land in this District are claimed by antidated grants; and I believe the fraud may be proved without any difficulty.” The compromise between the U.S. and Georgia is regarded “in this quarter” as “just and liberal”; if Georgia accepts it and the terms of the land sale are moderate “this Territory will, in a few years become strong in population.” The Spanish are friendly neighbors; if the French were to take Louisiana, “I should regret the exchange.… I wish to God the U. States could possess themselves of East & West Florida, including the Island of Orleans. The bounds of our Country would then be sufficiently extensive, and the chain of the American Union rendered too strong to be weakened for several centurys.”
 

   
   Letterbook copy (Ms-Ar: Claiborne Executive Journal). 2 pp. Printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:139–40.


